HEED BY THE COURT
(BETTS, District Judge]:
That the run of the schooner to Car-thagena. and her detention there, were the result of inevitable necessity, and the vessel is not responsible to the libelant for nondelivery of the cargo, pursuant to the bills of lading, arising from that cause. That the auction sale was made in good faith by the master, and under the urgency of an apparently extreme necessity. That the master has authority in law to cause cargo in his charge, being in a perishing condition, and which he is unable otherwise to save or transmit pursuant to the contract of af-freightment, to be sold at public auction for the benefit of whom it may concern, if he acts bona fide and under evidence showing a stringent necessity for so doing. The reality of the peril or urgency which can justify a master in such an act is not to be determined by the after results. That the master becomes in such a case, by implication, clothed with power, if acting in entire good faith, to sell either ship or cargo, or both; and his acts in so doing will be upheld by the law. if upon all the facts before him it may be reasonably supposed a prudent owner personally present would have directed or approved the sale. That on the facts the master was justified in ordering the sale of the hides in question. Libel dismissed, with costs.